Exhibit 10.19

DELTA AIR LINES, INC.

2009 MANAGEMENT INCENTIVE PLAN

1. Purpose. The 2009 Management Incentive Plan (the “MIP”) is an annual cash
incentive program sponsored by Delta Air Lines, Inc. (“Delta” or the “Company”)
that is intended to: (a) closely link pay and performance by providing
management employees with a compensation opportunity based on Delta’s achieving
key business plan goals in 2009; and (b) align the interests of management
employees with the Company’s other employees and stakeholders. The MIP is being
adopted under, and is subject to the terms of, the Delta Air Lines, Inc. 2007
Performance Compensation Plan (the “2007 Plan”). Capitalized terms that are used
but not defined in the MIP shall have the meaning ascribed to them in the 2007
Plan.

2. Plan Administration. (a) The Personnel & Compensation Committee of the Board
of Directors (the “Committee”) shall be responsible for the general
administration and interpretation of the MIP and for carrying out its
provisions. The Committee shall have such powers as may be necessary to
discharge its duties hereunder, including, without limitation, the following
powers and duties, but subject to the terms of the MIP:

(i) authority to construe and interpret the terms of the MIP, and to determine
eligibility, awards and the amount, manner and time of payment of any awards
hereunder;

(ii) authority to prescribe forms and procedures for purposes of MIP
participation and distribution of awards;

(iii) authority to adopt rules and regulations and to take such actions as it
deems necessary or desirable for the proper administration of the MIP; and

(iv) authority at any time prior to a Change in Control to eliminate or reduce
the actual payout to any Participant in the MIP. 1

(b) Any rule or decision by the Committee that is not inconsistent with the
provisions of the MIP shall be conclusive and binding on all persons, and shall
be given the maximum deference permitted by law.

3. Eligibility. All Delta employees worldwide who are either officers, managing
directors, directors, grade 11, grade 10 or grade 8 are eligible to participate
in the MIP (“Participants”).

4. MIP Awards.

(a) General. The MIP award (the “MIP Award”) each Participant receives, if any,
will be based on: (i) the Participant’s Target MIP Award, as defined below;
(ii) the level of achievement within each applicable performance measure; and
(iii) with respect to the Financial Performance measure, as described below, the
occurrence of a payout for 2009 under the Company’s broad-based employee profit
sharing program (the “Profit Sharing Program”). Certain additional requirements
will apply to any Participant who, as of December 31, 2009, is employed by the
Company as an executive vice president or more senior officer or holds the
position of general counsel or chief financial officer of the Company
(“Executive Officer Participant”), as discussed in Section 7(b) below.

 

1 For purposes of the MIP, the merger of a subsidiary of Delta with and into
Northwest Airlines Corporation on October 29, 2008 shall not be considered a
Change in Control.



--------------------------------------------------------------------------------

(b) Performance Measures. The performance measures used will be one or more of
financial (“Financial Performance”), operational (“Operational Performance”),
merger integration (“Merger Integration Performance”), leadership effectiveness
(“Leadership Effectiveness Performance”) and individual performance (“Individual
Performance”). Achievement under each performance measure may range from below
threshold, at which there is no payout, to the maximum performance level, at
which the payout will be greater than the target level. See Section 6 below.

(c) Condition to Financial Performance Payout. Any payout for Financial
Performance is contingent upon a payout under the Profit Sharing Program for
2009. If there is no payout under the Profit Sharing Program for 2009, no amount
will be paid with respect to Financial Performance regardless of whether Delta
meets or exceeds that performance measure.

(d) Target MIP Awards. The Target MIP Award for each Participant will be
expressed as a percentage of the Participant’s Annual Base Salary (the “Target
MIP Award”) as determined by the Committee and will be communicated to
Participants in such manner as the Committee deems appropriate. Subject to
Section 8 below, “Annual Base Salary” means the Participant’s 2009 annual base
salary as in effect on December 31, 2009.

5. Weighting of Performance Measures. Subject to Section 8 below, a percentage
of each Participant’s Target MIP Award is allocated to one or more of Financial
Performance, Operational Performance, Merger Integration Performance, Leadership
Effectiveness Performance and/or Individual Performance based on the
Participant’s employment level, as follows:

 

2



--------------------------------------------------------------------------------

Performance Measures and Weighting

 

Employment

Level

(A)

   % of Target
MIP Award
allocated to
Financial
Performance
(B)     % of Target
MIP Award
allocated to
Operational
Performance
(C)     % of Target
MIP Award
Allocated to
Merger
Integration
Performance
(D)     % of Target
MIP Award
allocated to
Leadership
Effectiveness
Performance
(E)     % of Target
MIP Award
allocated to
Individual
Performance
(F)  

CEO

   33 %   33 %   34 %   0 %   0 %

President

   33 %   33 %   34 %   0 %   0 %

EVP

   33 %   33 %   34 %   0 %   0 %

SVP

   30 %   30 %   30 %   10 %   0 %

VP

   30 %   30 %   30 %   10 %   0 %

Managing Director

   30 %   30 %   0 %   0 %   40 %

Director

   30 %   30 %   0 %   0 %   40 %

Grade 11

   25 %   25 %   0 %   0 %   50 %

Grade 10

   0 %   0 %   0 %   0 %   100 %

Grade 8

   0 %   0 %   0 %   0 %   100 %

6. The Performance Measures—Threshold, Target and Maximum Payout Levels. The
Target MIP Award, and the amounts paid in connection with target levels of
Financial, Operational, Merger Integration, Leadership Effectiveness, and
Individual Performance, are based on the achievement of the target performance
level with respect to each applicable performance measure (except that Financial
Performance also requires a payout under the Profit Sharing Program for 2009). A
Participant’s actual MIP Award may be greater or less than the target amount
based on whether performance under one or more of the performance measures
applicable to the Participant exceeds or is below target performance. This is
explained in more detail below.

(a) Financial Performance Measures. The Financial Performance measures for 2009
are based on Delta’s Pre-Tax Income, as defined below. The following table
describes the performance ranges and award payout levels for 2009 Financial
Performance, subject to Section 4(c) above:

 

     Threshold     Target     Maximum  

% of Target Financial Performance Measure Paid

     50 %     100 %     200 %

Required 2009 Pre-Tax Income

   $ 856 million     $ 1.278 billion     $ 1.700 billion  

Payouts will be straight-line interpolated when Pre-Tax Income results fall
above Threshold and below Target or above Target and below Maximum.

 

3



--------------------------------------------------------------------------------

“Pre-Tax Income” will be the amount of Pre-Tax Income, if any, determined under
the Profit Sharing Program for 2009.2

(b) Operational Performance Measures. The Operational Performance measures for
2009 are based on both Delta and Delta Connection operational performance, with
(i) Delta’s operational performance accounting for 75% of the measure and
(ii) Delta Connection performance accounting for 25% of the measure. Delta’s
Operational Performance is based on the number of times during 2009 that Delta
meets or exceeds its monthly goals under the broad-based employee shared rewards
program (the “Shared Rewards Program”). Delta Connection’s Operational
Performance is based on the number of times during 2009 that the Delta
Connection carriers meet or exceed their monthly operational goals for
(x) completion factor and (y) on-time performance (the “Delta Connection
Goals”). The Delta Connection Goals and the methodology for determining whether
these goals are met are described in Exhibit A hereto. The following table
describes the performance ranges and award payout levels for 2009 Operational
Performance:

 

     Below Threshold     Threshold     Target     Maximum  

Shared Rewards Program

        

% of Target Payout for this Performance Measure (75% Weighting)

   0 %   37.50 %   75 %   150 %

Number of monthly Shared Rewards Program goals actually met during 2009

   15 or less     16     21     26 or more  

Delta Connection Goals

        

% of Target Payout for this Performance Measure (25% Weighting)

   0 %   12.50 %   25 %   50 %

Number of Delta Connection Goals actually met during 2009

   8 or less     9     14     19 or more  

Payouts based on the Shared Rewards Program and Delta Connection Goals will be
straight-line interpolated when actual performance results fall above Threshold
and below Target or above Target and below Maximum.

 

2 The Profit Sharing Program for 2009 defines “Pre-Tax Income” as follows: for
any calendar year, the Company’s consolidated pre-tax income calculated in
accordance with Generally Accepted Accounting Principles in the United States
and as reported in the Company’s public securities filings but excluding:
(a) all asset write downs related to long term assets, (b) gains or losses with
respect to employee equity securities, (c) gains or losses with respect to
extraordinary, one-time or non-recurring events (including without limitation
one-time transition or integration costs incurred in connection with the merger
of the Company and Northwest Airlines Corporation during the two year period
following the merger), and (d) expense accrued with respect to the profit
sharing plan.

 

4



--------------------------------------------------------------------------------

(c) Merger Integration Performance Measures. The Merger Integration Performance
measures for 2009 will be measured based on the achievement of quantifiable
synergies as a result of the merger of a wholly owned subsidiary of Delta with
and into Northwest Airlines Corporation on October 29, 2008 (the “Merger”),
including, without limitation, expense reductions (including a decrease in cost
per available seat mile); an increase in revenue or revenue growth (including an
increase in revenue per available seat mile or increased revenue from a new or
amended affinity card agreement); and productivity and process improvement.
Company management will periodically report to the Company’s Board of Directors
regarding Merger synergies. The following table describes the performance ranges
and award payout levels for 2009 Merger Integration Performance:

 

     Below Threshold     Threshold     Target     Maximum  

% of Target Merger Integration Measure Paid

   0 %   50 %   100 %   200 %

Quantifiable Merger Synergies

   Less than $480 million     $480 million     $600 million     $720 million  

Payouts based on Merger Integration Performance will be straight-line
interpolated when actual performance results fall above Threshold and below
Target or above Target and below Maximum.

(d) Leadership Effectiveness Performance Measure. The Leadership Effectiveness
Performance measure (applicable to Participants who are Vice Presidents or
Senior Vice Presidents) for 2009 will be based on an evaluation of whether a
Participant has demonstrated leadership attributes and results during 2009
including, among other things, supporting diversity, providing talent
management, meeting financial budget, and being a role model for the Rules of
the Road. The performance ranges and award payout levels will be determined by
the Committee.

(e) Individual Performance Measure. The Individual Performance measure
(applicable to Participants who are not officers) is generally determined by
each Participant’s Leader Performance Management evaluation (“LPM”) at the end
of 2009. The performance ranges and award payout levels will be determined by
the Committee.

7. Timing of Award Payments.

(a) In General. Subject to Sections 7(b) and 8(a) below, any payouts to a
Participant under the MIP for 2009 will be made in cash, as soon as practicable
after (i) the Committee certifies the achievement of the required Financial
Performance, Operational Performance and Merger Integration Performance results
and (ii) where applicable, Leadership Effectiveness Performance results have
been determined and an LPM evaluation has been completed, but in no event later
than March 15, 2010, unless it is administratively impracticable to do so, and
such impracticability was unforeseeable at the end of 2009, in which case such
payment shall be made as soon as administratively practicable after March 15,
2010. Further, unless a payout for 2009 under the Profit Sharing Program occurs
after March 15, 2010, any payout under the 2009 MIP will not be made prior to a
payout for 2009 under the Profit Sharing Program; provided, however, if it is
determined there will be no payout for 2009 under the Profit Sharing Program,
any MIP Awards that are payable based on Operational Performance, Merger
Integration Performance, Leader Effectiveness Performance or Individual
Performance will be paid as soon as practicable thereafter, but in no event
later than March 15, 2010, unless it is administratively impracticable to do so,
and such impracticability was unforeseeable at the end of 2009, in which case
such payment shall be made as soon as administratively practicable after
March 15, 2010.

 

5



--------------------------------------------------------------------------------

(b) Executive Officer Participants. Payouts under the MIP to Executive Officer
Participants will be subject to the following terms and conditions:

(i) Payment in Restricted Stock. If there is no payout under the Profit Sharing
Program for 2009, any payout under the MIP to an Executive Officer Participant
will be made in shares of Restricted Stock rather than in cash, with the number
of shares of Restricted Stock being equal to the result of the following formula
(“MIP Restricted Stock”): A ÷ B, where3:

A = the amount of the payout to the Executive Officer Participant under the MIP
had the payout been made in cash; and

B = the closing price of a Share on the New York Stock Exchange on the date that
the Committee approves the payouts, if any, to the Executive Officer
Participants under the MIP following the Committee’s certification of the
achievement of the required performance measures as described in Section 7(a).

(ii) Lapsing of Restrictions; Forfeiture. Until the restrictions imposed by this
Section 7(b)(ii) (the “Restrictions”) have lapsed pursuant to the terms below,
an Executive Officer Participant will not be permitted to sell, exchange,
assign, transfer, pledge or otherwise dispose of the MIP Restricted Stock and
the MIP Restricted Stock will be subject to forfeiture as set forth below.

(A) The Restrictions shall lapse and be of no further force or effect on the
earlier of the date (1) there is a payout under the Profit Sharing Program
unless, prior to such payout, the Executive Officer Participant incurs a
Disqualifying Termination of Employment or (2) an Executive Officer Participant
incurs a Qualifying Termination of Employment. The MIP Restricted Stock will be
immediately forfeited if, prior to the lapsing of the Restrictions, the
Executive Officer Participant incurs a Disqualifying Termination of Employment.

(B) “Disqualifying Termination of Employment” means an Executive Officer
Participant’s Termination of Employment (1) by reason of a voluntary
resignation; or (2) by the Company for Cause.

(C) “Qualifying Termination of Employment” means an Executive Officer
Participant’s Termination of Employment (1) by the Company without Cause or by
the Participant for Good Reason (including the Termination of Employment by the
Participant if he is employed by an Affiliate at the time the Company sells or
otherwise divests itself of such Affiliate); (2) by reason of Retirement; or
(3) due to death or Disability.

 

3 If this formula results in any fractional share, the MIP Restricted Stock will
be rounded up to the nearest whole share.

 

6



--------------------------------------------------------------------------------

(D) For purposes of the MIP, “Good Reason” shall have the meaning set forth in
the 2007 Plan except: (1) any Award made to a Participant under the Delta Air
Lines, Inc. Merger Award Program; (2) any other equity-based awards or other
incentive compensation awards made to a Participant by any of Delta (or any
Affiliate) or Northwest (or any subsidiary) at or prior to the closing of the
Merger; and (3) any retention payment or special travel benefits provided to a
Participant as a result of his or her initial employment with Delta or any
Affiliate, will be ignored for purposes of determining whether a Participant has
suffered a reduction that constitutes Good Reason under the MIP. Furthermore,
with respect to any Participant who was employed by Northwest or any subsidiary
thereof immediately prior to the closing of the Merger, all compensation and
benefit programs provided to such Participant prior to the Merger by Northwest
or any subsidiary thereof, including, without limitation, the Participant’s base
salary, will be ignored for purposes of determining whether a Participant has
suffered a reduction that constitutes Good Reason under the MIP.

(E) For purposes of the MIP, “Retirement” means a Termination of Employment
(other than for Cause or death) either: (1) on or after a Participant’s 62nd
birthday provided that such Participant has completed at least 5 years service
with the Company (or an Affiliate) or Northwest (or a subsidiary); or (2) on or
after a Participant’s 52nd birthday provided that such Participant has completed
at least 10 years service with the Company (or an Affiliate) or Northwest (or a
subsidiary).

(iii) Dividends. In the event a cash dividend shall be paid in respect of Shares
at a time the Restrictions on the MIP Restricted Stock have not lapsed, the
Participant shall be eligible to receive the dividend upon the lapse of the
Restrictions. The Restrictions shall apply to any such dividend.

(iv) 2007 Plan; Written Notice. The MIP Restricted Stock will otherwise be
subject to the terms of the 2007 Plan. In the event any Executive Officer
Participant’s MIP Award is converted to MIP Restricted Stock, such Participant
will receive a written notice of such conversion with the details thereof as
soon as practicable after the MIP Payment Date.

8. Change in Employment Status.

(a) Termination of Employment.

(i) A Termination Event in 2009—General. Except as expressly set forth in this
Section 8 or the Delta Air Lines, Inc. 2007 or 2009 Officer and Director
Severance Plan (the “Severance Plan”), in the event a Participant’s employment
with Delta terminates for any reason prior to the end of the workday on
December 31, 2009, such Participant will be ineligible for any award under the
MIP. In other words, if a Participant is employed according to Company records
through the end of the workday on December 31, 2009, the Participant will be
eligible for any award earned under the MIP for 2009, including, if applicable,
MIP Restricted Stock.

(ii) Termination on or after January 1, 2010. Subject to Section 7(b) above, a
Participant who incurs a Termination of Employment for any reason other

 

7



--------------------------------------------------------------------------------

than for Cause on or after January 1, 2010 will remain eligible for any unpaid
MIP Award, which award will be paid according to the terms of Section 7(a)
above. A Participant who is terminated by the Company for Cause on or after
January 1, 2010 will forfeit any unpaid MIP Award.

(iii) Pro Rata MIP Payment.

(A) Death, Disability or Retirement. This Section 8(a)(iii)(A) applies to any
Participant who incurs a Termination of Employment prior to January 1, 2010 due
to the Participant’s death, Disability or Retirement (as such term is defined in
Section 7(b)(ii)(E)). Subject to the Participant’s execution of a waiver and
release of claims in a form and manner satisfactory to the Company, such
Participant, or his estate, will be eligible to receive a MIP Award based on an
adjusted annual base salary amount, but otherwise in the same manner, to the
same extent and at the same time as the Participant would have received such MIP
Award if such Participant’s employment had continued through December 31, 2009.
The most recent LPM prior to the Termination of Employment will generally apply
to the Individual Performance measure, if any, applicable to the Participant.
The Participant’s Annual Base Salary will be the result of the following
formula: X × Y/12, where:

X = the Participant’s annual base salary as in effect as of the date of
Termination of Employment; and

Y = the number of calendar months the Participant was actively employed by Delta
during 2009 in a MIP-eligible position, rounded up for any partial month.4

(B) Termination of Employment Without Cause or Resulting in Benefits under the
Severance Plan. This Section 8(a)(iii)(B) applies to any Participant who incurs
a Termination of Employment prior to January 1, 2010 due to either (1) a
Termination of Employment by the Company without Cause, or (2) for any other
reason that entitles such Participant to benefits under the Severance Plan.
Subject to the Participant’s execution of a waiver and release of claims in a
form and manner satisfactory to the Company, such Participant will be eligible
to receive a Pro Rata MIP Payment made in cash as soon as practicable after a
Participant’s Termination of Employment, but in no event later than 2 1/2 months
following the end of the year in which the Termination of Employment occurs.
“Pro Rata MIP Payment” means the result of the following formula: W × Z/12,
where:

W = the Participant’s Target MIP Award; and

Z = the number of calendar months the Participant was actively employed by Delta
during 2009 in a MIP-eligible position, rounded up for any partial month.

 

4 For purposes of the MIP, one calendar month is calculated from the date of
measurement to the same or closest numerical date occurring during the following
month. For example, one calendar month from January 31, 2009 will elapse as of
February 28, 2009, two months will elapse on March 31, 2009, and so on.

 

8



--------------------------------------------------------------------------------

(b) Other Changes in Employment Status. The terms of this Section 8(b) shall
apply to circumstances involving new hires, promotions, demotions, transfers or
leaves of absence during 2009. After a Participant’s Target MIP Award is
determined under this Section 8(b), the appropriate weighting of performance
measures will apply to each portion of such Target MIP Award as set forth in
Section 5 above. For partial calendar months, the change in employment status
will be considered effective as of the 1st day of the month in which there is a
change in status. The end of year LPM will apply to any Individual Performance
measure applicable to the Participant unless the Participant is no longer
subject to the LPM process after the change in employment status, in which case
the most recent LPM will apply. Any MIP Awards payable under this Section 8(b)
will be paid at the same time and in the same manner as such awards are paid to
active Participants, subject to Section 7(b) above.

(i) New Hires. With respect to any individual who becomes employed by Delta as a
grade 8 or any more senior MIP-eligible position during 2009 but after
January 1, 2009, such individual will be a Participant in the MIP and will be
eligible to receive an award under the MIP for 2009; provided, that such
Participant’s Annual Base Salary will be the result of the following formula: X
× Y/12, where:

X = the Participant’s annual base salary as of December 31, 2009; and

Y = the number of calendar months the Participant was actively employed by Delta
in a MIP-eligible position during 2009, rounded up for any partial month.

(ii) Promotions. Participants who are either promoted into a MIP-eligible job
level or promoted into a higher level of MIP participation during 2009 will have
their Target MIP Award calculated based on their annual base salary at each
MIP-eligible job level (measured as of the date immediately prior to the date
the promotion is considered effective for purposes of the MIP, if applicable, as
described in the first paragraph of Section 8(b) above, and as of December 31,
2009) and the number of calendar months they were employed in each such
capacity, multiplied by the relevant total target award percentage applicable to
their position or positions during the relevant period.

(iii) Demotions. Participants who are either demoted to a position that is not
eligible to participate in the MIP or demoted to a lower level of MIP
participation during 2009 will have their Target MIP Award calculated based on
their annual base salary at each MIP-eligible job level (measured as of the date
immediately prior to the date the demotion is considered effective for purposes
of the MIP, as described in the first paragraph of Section 8(b) above, and, if
applicable, as of December 31, 2009) and the number of calendar months they were
employed in each such capacity, multiplied by the relevant total target award
percentage applicable to their position or positions during the relevant period.

(iv) Transfers and Leaves of Absence. In the event that during 2009 a
Participant transfers employment from Delta to a Delta subsidiary or affiliate
that does not participate in the MIP, other than a transfer to the Delta
Community Credit

 

9



--------------------------------------------------------------------------------

Union (the “DCCU”), the Participant will forfeit any eligibility for an award
under the MIP. Except as provided under Section 8(b)(v) below, any Participant
who goes on any type of leave or who transfers to the DCCU at any time during
2009 will have his Target MIP Award calculated based on his annual base salary
(measured as of the date immediately prior to the date the transfer or leave is
considered effective for purposes of the MIP) and the number of calendar months
he was employed in a MIP-eligible position during 2009, multiplied by the
relevant total target award percentage applicable to his MIP-eligible position.

(v) Military Leave. In the event that at any time during 2009 a Participant is
on a Military Leave of Absence, his or her Annual Base Salary shall be equal to
the aggregate annual base salary the Participant received from Delta during 2009
plus any amount of base salary such Participant would have received had he or
she been actively employed by Delta in any corresponding MIP-eligible position
during such leave. “Military Leave of Absence” means a Participant’s absence
from his or her position of employment at any time during 2009 because of
service in the uniformed services, as defined under the Uniformed Services
Employment and Reemployment Rights Act of 1994, as amended (“USERRA”); provided,
that a Participant must provide the Company appropriate evidence that his or her
absence was due to service in the uniformed services and the period of such
service in order to be considered to be on a Military Leave of Absence for
purposes of the MIP. For purposes of the MIP, any Participant who is absent due
to military service (according to Delta’s records) as of December 31, 2009 and
has been on such leave for a cumulative period (during the period he or she has
been employed by Delta) of five years or less, will be presumed to be on a
Military Leave of Absence. Any Participant who is similarly absent due to
military service (based on Delta’s records) and who has been on such leave for a
period of more than five years will not be considered to be on a Military Leave
of Absence until he or she provides appropriate evidence that he or she is
entitled to an exception to the five-year limit on uniformed service as set
forth in USERRA.

9. Treatment of Payments Under Benefit Plans or Programs. MIP payments, which
for an Executive Officer Participant who receives MIP Restricted Stock means the
amount of the payout to the Executive Officer Participant under the MIP had the
payout been made in cash, will be considered as earnings under any benefit plan
or program sponsored by Delta only to the extent such payments are included as
earnings under the terms of the specific plan or program; provided, however,
that any MIP payment made to an Executive Officer Participant in MIP Restricted
Stock will be considered as earnings only for purposes of the Company’s
restoration payment program, as in effect from time to time. If such payments
are included, unless otherwise provided in such plan or program, participants
will be eligible to contribute amounts paid under the MIP into such plans in the
same manner and to the same extent as their ordinary compensation and any
amounts so contributed will be subject to any applicable Company contributions
and/or matches. Notwithstanding anything to the contrary in this Section 9, any
MIP payment received in connection with a Termination of Employment shall not be
considered earnings under any benefit plan or program sponsored by Delta.

10. Effective Date. The MIP will become effective as of January 1, 2009;
provided however, if on or before the date the Committee adopts the MIP any
employee who would otherwise have participated in the MIP is informed that his
or her employment will be terminated by the Company without Cause, any severance
such employee is entitled to receive will be calculated based on the 2008
Management Incentive Plan as in effect as of December 31, 2008.

 

10



--------------------------------------------------------------------------------

11. Amendment. Except as otherwise expressly set forth in this Section, the
terms of Section 14 of the 2007 Plan shall apply to any amendment or termination
of the MIP. In addition, the terms applicable to any Participant will be subject
in their entirety to the terms of any offer letter or other document to which
the Participant has agreed. The terms of such offer letter or other document, if
contrary to the terms of the MIP, shall govern the rights of the corresponding
Participant.

12. Fractions. Any calculation under the MIP that results in a fractional amount
will be rounded up to two decimal points.

13. Section 409A of the Code. Notwithstanding anything to the contrary in the
MIP, to the extent that any amount paid hereunder in connection with a
Termination of Employment constitutes deferred compensation under Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder (together, “Section 409A”) and is paid to a “specified
employee” as defined in Section 409A, the payment of such amount will be delayed
for six months.

 

11



--------------------------------------------------------------------------------

EXHIBIT A—DELTA CONNECTION GOALS:

Delta Connection’s Operational Performance will be based on the number of times
during 2009 that the group of Delta Connection carriers meets or exceeds its
monthly operational goals for completion factor and on-time arrival performance
(the “Delta Connection Goals”). The 24 monthly Delta Connection Goals are
included on the following tables:

 

Month in 2009

   Completion Factor
2009 Goal     On-Time Arrival
Performance
2009 Goal  

January

   97.1 %   77.1 %

February

   97.0 %   74.5 %

March

   97.7 %   78.8 %

April

   99.1 %   83.8 %

May

   99.4 %   86.1 %

June

   98.8 %   79.5 %

July

   98.3 %   80.3 %

August

   98.0 %   79.7 %

September

   98.9 %   86.0 %

October

   98.6 %   84.1 %

November

   98.7 %   83.5 %

December

   97.4 %   72.4 %

 

  A. The primary source of reported metrics used to calculate performance will
be performance reports provided by each Delta Connection carrier on a daily
basis and validated by Delta Connection Performance Management.

 

  B. All domestic and international Delta Connection carrier system operations
subject to capacity purchase agreements and/or revenue proration agreements will
be included in the performance measures, including the operations of American
Eagle, ASA, Chautauqua, Comair, Compass, Freedom, Mesaba, Pinnacle, SkyWest and
Shuttle America, but excluding any revenue proration operations with respect to
which passenger reservations are not reflected on Delta’s reservations system
(the “Delta Connection Program”). In the event that a carrier enters or leaves
the Delta Connection Program, that carrier’s operations will be included or
excluded from the performance measures as applicable.

 

  C. The monthly calculation for completion factor, (excluding Delta Connection
arrivals and departures from the LGA Marine Terminal), will be as follows:

 

  1. Add all Delta Connection scheduled system operations for the month.

 

  2. Add all Delta Connection system completed flights for the month (including
flights canceled by one carrier and covered by another via an extra section,
which also includes flights changed to Delta or Northwest aircraft).

 

  3. Divide the result of C.2 by the result of C.1 for a combined Delta
Connection system completion factor.

 

  D. The monthly calculation for on-time performance will be as follows:

 

  1. Add all Delta Connection completed system operations for the month.

 

  2. Add all Delta Connection system on time operations for the month. On time
operations are defined as the number of flights that arrive at the scheduled
destination within 15 minutes of the scheduled arrival time.

 

  3. Divide the result of D.2 by the result of D.1 for a combined Delta
Connection system on-time performance measure.

 

  E. All calculations will be performed and validated by Delta Connection
Performance Management.